Title: From John Adams to Engelbert François van Berckel, 10 August 1782
From: Adams, John
To: Berckel, Engelbert François van



The Hague August 10. 1782
Sir

I have this day received the Letter which you, did me the honour to write me, on the 8. and am much obliged to you for your candid kind Communications, which will be of much Use to me, as I hope in bringing the Treaty to a just Conclusion. I rejoice that the City of Amsterdam has decided upon the matter so amically and candidly, and whenever any Propositions or Remarks shall be made to me My Sentiments upon them, Shall be communicated with equal Frankness and Candor. Where the Parties are in earnest in Searching for the Truth, and that only, it is not difficult to find, and I know of nothing that either can wish for in this Case but to make the Treaty as perfect and as usefull as possible.
The Resolution of Amsterdam to instruct their Deputies to have the Treaty concluded without delay, and without being again taken Ad Referendum is peculiarly agreable to me, because I am very anxious to have it finished. It has been already, long under deliberation, and it ought to be upon its Passage to Congress for Ratification, together with a Minister from their High Mightinesses to the United States. Gentlemen here, Seem much at a Loss to find a Man, both qualified for this Service and willing to Undertake it. I should think however that many might be found. There is probably no office, in which a Man of Abilities might render more important Service to his Country.
The Reports of Peace are renewed, and Mr Oswald and Mr Fitzherbert are at Paris. Lord Shelburne promises to acknowledge American Independence in the Treaty of Peace, but he will not perform it, and he means nothing but Amusement, which he will keep up for a few Months or Weeks, and by degrees the old Ministry and their old System will be revived in England! When will her Enemies be arroused to a Sight of their Situation and true Interests, and be induced to treat that perfidious Nation as she deserves! I have the Honor to be &c
